DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 7, 8, and 10-13 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipate by U.S. Pat. Application Publication No.2016/0363146 to Branyon.
Branyon ‘146 teaches limitations for a “pressure lock retention fastener, comprising: an insert” – including 210, “sized for insertion into a fastener hole in a first panel” – as shown in Fig 12 for example, “the insert having an inner void space through the insert” – as shown in Fig 5 for example, “and the insert includes one or more air release vents to vent air pressure” – one of ordinary skill in the art would recognize that the illustrated slots are inherently capable to function as recited and thereby anticipate broad limitation, “a threaded collet having an outer diameter sized to slide into the inner void space of the insert” – including 214, “the threaded collet including expandable flanges that extend below the insert and the expandable flanges” – as shown at its lower end in Fig 5, “sized for insertion into an aligned hole in a second panel” – although functionally recited as a capability if used with additional but unclaimed element(s), reference explicitly discloses function as recited, “and a screw” – 212,504, “installable through the inner void space of the insert and into the threaded collet, the screw having screw threads that engage internal threads of the threaded collet and the screw configured to slide against the expandable flanges exerting a force that pushes the expandable flanges outward as screw rotation drives the screw into the threaded collet” – as shown, described and inherent to geometry of the prior art structure, “the expandable flanges each having a ridge lock that seats up against the second panel effective to fasten the first and second panels together” - the reference explicitly discloses an arrangement that anticipates broad limitation in Fig 12 for example.
As regards claim 8, the reference teaches further limitation of “the screw is rotatable to torque the ridge locks of the expandable flanges up to seat against an exterior surface of the second panel as the threaded collet is drawn up within the insert by the screw rotation” - although functionally recited as a capability if used in a certain process of using with additional but unclaimed element(s), one of ordinary skill in the art would recognize the inherent capability of the prior art structure to be able to function as recited due to the explicitly disclosed geometry including radial-aligned stop structure on 221 and the reversible thread engagement structure. 
As regards claim 10, the reference teaches further limitation of “the expandable flanges are sized for insertion into a slotted hole in a plate that is installable between the first and second panels, the slotted hole in the plate including anti-rotation tabs that engage slots between the expandable flanges of the threaded collet, the anti-rotation tabs of the slotted hole effective to prevent the pressure lock retention fastener from spinning in the fastener hole of the first panel and in the aligned hole in the second panel” – although reference doesn’t teach a slotted in hole in a plate as described, the claimed invention does not include or otherwise require same.  The reference explicitly discloses spaces between the expandable flanges that one of ordinary skill in the art would recognize to be inherently capable of function as recited with a suitable-shaped and sized slotted hole plate due to the space provided.  
As regards claim 11, the reference teaches further limitation of “the screw threads of the screw and the threaded collet are concentric, and the screw threads engage the internal threads of the threaded collet without binding the screw threads in the threaded collet” – one of ordinary skill in the art would recognize that the prior art structure is inherently capable of reversible threaded engagement due to lack of disclosure of ‘binding’. 
As regards claim 12, the reference teaches further limitation of “the ridge locks of the expandable flanges” – radial-aligned stop surfaces of 221, “seat up against the second panel” – as shown, “and an expandable flange includes a preventative lock surface” – the angled sliding surfaces of 221, “effective to prevent a false positive lock engagement of a ridge lock” – inherent to function of the portion 221 as it begins insertion and throughout partial insertion into a hole of a plate.  
As regards claim 13, the reference teaches further limitation of “the preventative lock surface of the expandable flange extends below the ridge lock” – as shown, “effective to prevent the ridge lock from engaging into a void space between the first and second panels” – inherent capability of the prior art structure provided the void space is not larger than the length of the angled sliding surfaces of 221.  

Response to Arguments
Applicant’s arguments with have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to GARY ESTREMSKY whose telephone number is (571)272-7055. The examiner can normally be reached M-F 9am - 5pm flex.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.











If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Victor Batson can be reached on 571 272-6987. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

GARY. ESTREMSKY
Examiner
Art Unit 3677



/GARY W ESTREMSKY/Primary Examiner, Art Unit 3677